16-896-cv
Brogan v. Comm’r of Soc. Sec.


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 12th day of December, two thousand sixteen.

PRESENT: GUIDO CALABRESI,
                 REENA RAGGI,
                 GERARD E. LYNCH,
                                 Circuit Judges.
----------------------------------------------------------------------
PATRICK J. BROGAN,
                                             Plaintiff-Appellant,

                                v.                                        No. 16-896-cv

COMMISSIONER OF SOCIAL SECURITY,
                                          Defendant-Appellee.
----------------------------------------------------------------------
FOR PLAINTIFF-APPELLANT:                          Patrick J. Brogan, pro se, Baldwinsville, New
                                                  York.

FOR DEFENDANT-APPELLEE:                          Sergei Aden, Special Assistant United States
                                                 Attorney, Stephen P. Conte, Regional Chief
                                                 Counsel, for Richard S. Hartunian, United
                                                 States Attorney for the Northern District of
                                                 New York, New York, New York.



                                                     1
      Appeal from a judgment of the United States District Court for the Northern

District of New York (Mae A. D’Agostino, Judge.).

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

      Plaintiff Patrick J. Brogan, proceeding pro se, appeals from affirmance of the

Commissioner of Social Security’s (“Commissioner”) 2014 denial of his application for

disability benefits. We assume the parties’ familiarity with the facts and record of prior

proceedings, which we reference only as necessary to explain our decision to affirm

substantially for the reasons stated by the district court in its thorough and reasoned

opinion. See Brogan v. Comm’r of Soc. Sec., No. 5:14-CV-01016 (MAD), 2016 WL

843375 (N.D.N.Y. Mar. 1, 2016).

      In considering whether the Commissioner was entitled to judgment on the

pleadings, we review the administrative record de novo to determine if there is substantial

evidence to support the Commissioner’s decision and if the correct legal standards were

applied. See Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012). We

have recognized “substantial evidence” to be “more than a mere scintilla,” and defined it

as “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (internal quotation

marks omitted). “The substantial evidence standard means once an [Administrative

Law Judge (“ALJ”)] finds facts, we can reject those facts only if a reasonable factfinder


                                            2
would have to conclude otherwise.”        Brault v. Soc. Sec. Admin., 683 F.3d at 448

(internal quotation marks omitted).

       A review of the record and relevant case law shows that the ALJ applied the

correct legal standards and that substantial evidence supports his determination that

Brogan, although suffering from various impairments that precluded him from

performing his past work, was not disabled from performing light work with certain

limitations. Medical experts, including some of Brogan’s treating physicians, offered

evidence supporting this conclusion and a vocational expert identified several light work

jobs that existed within the national and local economies that Brogan could perform with

the noted limitations.

       In urging otherwise, Brogan renews his argument that the ALJ’s post-hearing

remarks critical of Brogan’s counsel evince bias that infected his disability determination.

Like the district court, we are not persuaded that those stray remarks—though

ill-advised—manifest “‘a deep-seated favoritism or antagonism that would make a fair

judgment impossible.’” Reddy v. Commodity Futures Trading Comm’n, 191 F.3d 109,

119 (2d Cir. 1999) (alteration omitted) (quoting Liteky v. United States, 510 U.S. 540,

555 (1994)); see Whitfield v. Astrue, 476 F. App’x 408, 409 (2d Cir. 2012) (applying

standard to Social Security disability determinations).      Indeed, the ALJ’s thorough

review of the record in light of the applicable law reflects fair and impartial

decisionmaking. Nor did the ALJ at the hearing err by denying a display of Brogan’s


                                             3
abdomen or faulting the form of his counsel’s questions to the vocational expert.

Presentation and reception of evidence is left to the ALJ’s broad discretion, see 20 C.F.R.

§ 404.950(c), and neither decision prejudiced Brogan. The ALJ reviewed and credited

medical evidence of Brogan’s abdominal pain, see ROA 20, 429, 434, and Brogan’s

counsel was not precluded from rephrasing the question at issue, see ROA 70–71.

      We have considered all of Brogan’s remaining arguments and find them to be

without merit. Accordingly, we AFFIRM the judgment of the district court.


                                         FOR THE COURT:
                                         Catherine O’Hagan Wolfe, Clerk of Court




                                            4